Rizzuto v Harper (2020 NY Slip Op 04084)





Rizzuto v Harper


2020 NY Slip Op 04084


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


696 TP 19-02278

[*1]ALFONSO RIZZUTO, PETITIONER,
vJ.E. HARPER, DSS, ACTING SUPERINTENDENT, MOHAWK CORRECTIONAL FACILITY, RESPONDENT. (PROCEEDING NO. 2.) 


ALFONSO RIZZUTO, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENT.

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [David A. Murad, J.], entered June 4, 2019) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court